Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 4 February 2020.  In virtue of this communication, claims 1-10 are currently presented in the instant application.  

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Continuation-In-Part
The present application claims CIP status with related case 16/243,053 filed on 8 January 2019.  The sole related subject matter between the two cases appears to be the electromagnetic assembly, and is considered the only subject matter to receive that priority date.


Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art fails to disclose or properly suggest:
All of the subject matter of claim 1, in combination.

The prior art (cited in full below) teaches similarly structured casings, most notably for systems such as shutters, diaphragms, or filters in front of a lens or image sensor (see for example Doi Fig. 11, Umezu Fig. 6).  
	The prior art also teaches using electromagnetic assembly to drive a filter using an arm to insert and remove a filter from the optical axis (see for example Ding. Fig. 6, reference 20, Umezu Fig. 6 reference 91).	The prior art also teaches a similarly designed electromagnetic assembly comprising an iron core and windings, to drive shutter blades (see for example Shikama Fig. 6).	However, the prior art fails to disclose all of these features in one unit.  While they are driven by similar means, and being arranged in a similar casing, there is insufficient motivation to change the casings and electromagnetic assemblies of Doi and Umezu to comprise an electromagnetic assembly such as the one found in Shikama.  Both Doi and Umezu appear to use common stepper motors for shutter driving to have finer control over the blades and allowing multiple stopping positions.  The addition of the structure required to change the stepper motors, placed conveniently below the casings of both Doi and Umezu, to the one of Shikama, would also be unobvious to arrive at the presently claimed arrangement, as the compact arrangement found in each would instead be required to extend outwards, expanding the size in the horizontal direction, and require other multiple non-obvious structural changes such as the openings claimed as opposed to the bottom openings found in both Doi and Umezu which the arm projects through.

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Doi et al. (Publication No.: US 2020/0007730 A1)
Shikama (Publication No.: US 2018/0356283 A1)
Ding et al. (Publication No.: US 2007/0291157 A1)
Umezu (Publication No.: US 2005/0073604 A1)

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
4/9/2021